200 S.W.3d 543 (2006)
STATE of Missouri, Respondent,
v.
Fabian T. CARPENTER, Appellant.
No. ED 87019.
Missouri Court of Appeals, Eastern District, Division Four.
July 25, 2006.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Fabian T. Carpenter ("Defendant") appeals from a judgment after a jury found him guilty of delivery of a controlled substance in violation of Section 195.211.[1] The trial court followed the jury's recommendation and sentenced Defendant to fifteen years' imprisonment.
Defendant raises one point on appeal. He claims that the trial court plainly erred in allowing the State to introduce into evidence $2,775.00 found in an apartment. Defendant claims the money was irrelevant to the case because there was no evidence establishing a connection between Defendant and the apartment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2004, unless otherwise indicated.